Motion of plaintiff for stay of proceedings pending appeal from order entered February 15, 1927, denied. Motion by defendant to dismiss appeal granted unless appeal is ready for argument on May seventeenth. We think the proceedings on the reference to Judge Emerson, pending before him at the time of his death, were vacated thereby. Notwithstanding the original report of the referee, the entire matter was in effect recommitted to him and went down with his death. There is no reason why the appeal should not be promptly argued as ordered above. Present— Hubbs, P. J., Clark, Sears, Crouch and Taylor, JJ.